

116 HR 6968 IH: Meals on Wheels for Kids Act of 2020
U.S. House of Representatives
2020-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6968IN THE HOUSE OF REPRESENTATIVESMay 22, 2020Mr. Rodney Davis of Illinois (for himself, Mr. Swalwell of California, Mr. Hurd of Texas, Mrs. Hayes, Mr. Young, Mr. Trone, Mr. McCaul, Mr. Rush, Mr. Courtney, Mr. Chabot, Mr. Hastings, Mr. Kinzinger, Mrs. Axne, Mr. Carter of Texas, Mr. Vargas, Mrs. Beatty, Mr. Connolly, Mr. Crow, Mr. Soto, Mrs. Kirkpatrick, Ms. Norton, and Mr. Allred) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Richard B. Russell National School Lunch Act to authorize the Secretary of Agriculture to make grants to carry out a food service delivery pilot program for children during the non-school summer months, and for other purposes.1.Short TitleThis Act may be cited as the Meals on Wheels for Kids Act of 2020. 2.Congregate meal service requirementSection 13 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1761) is amended—(1)in subsection (a), by adding at the end the following:(13)Off-site consumption(A)In generalBeginning not later than 1 year after the date of the enactment of this subparagraph, the Secretary shall make available an option to States to provide program meals to children under this section through service institutions that provide off-site consumption.(B)AvailabilityIn administering this paragraph, the Secretary shall ensure that off-site consumption is only available to a child if—(i)the child is determined to be eligible for a free or reduced price lunch under this Act and a free or reduced price breakfast under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773); and(ii)not less than 1 of the conditions described in subparagraph (C) is present.(C)ConditionsThe conditions referred to in subparagraph (B)(ii) are the following:(i)The child lives in a rural area or hard-to-reach area.(ii)The child lives in an area in which poor economic conditions exist.(iii)The program is available to the child at a congregate feeding site but—(I)the site is closed due to extreme weather conditions;(II)the site is not reasonably accessible to the child, as determined by the Secretary;(III)violence or other public safety concerns in the area prevent the child from traveling safely to the site; or(IV)the site is open not more than 4 days a week.(D)AdministrationIn administering this paragraph, the Secretary shall ensure that—(i)any meal served by a service institution through off-site consumption meets the same standards for safety and quality as a meal served at a congregate feeding site; and(ii)each State gives priority to a child living in an area in which a congregate feeding site is not reasonably accessible, as determined by the Secretary.(E)GuidanceNot later than 1 year after the date of the enactment of this subparagraph, the Secretary shall—(i)establish guidelines to ensure the safety of children provided program meals through off-site consumption; and (ii)establish best practices to ensure the safety of meals served through off-site consumption.; and(2)in subsection (n)—(A)by striking and (6) and inserting (6); and(B)by striking the period at the end and inserting ; and (7) the plans of the State for using off-site consumption described in subsection (a)(13), if applicable..3.Food service delivery pilot program for summer months(a)In generalSubsection (i) of section 13 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1761) is amended to read as follows: (i)Food service delivery pilot program(1)EstablishmentThe Secretary shall establish a pilot program under which the Secretary shall award grants on a competitive basis to States to enter into contracts with eligible service institutions or a consortia of eligible service institutions to deliver meals in accordance with paragraph (5).(2)ApplicationA State seeking a grant under this subsection shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. (3)PriorityIn making grants under this subsection, the Secretary may give priority to applications submitted by eligible service institutions—(A)from States with—(i)high low-income child populations; or(ii)high child populations in rural areas or hard-to-reach areas; or(B)that plans to provide educational enrichment opportunities to children who receive meals under the pilot program.(4)ConditionsAs a condition of receiving a grant under this subsection, a State shall—(A)require that any service institution with which the State enters into a contract to provide meals pursuant to this subsection—(i)complies with the nutrition requirements under section 9(a)(1)(A) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(a)(1)(A)) with respect to such meals; and(ii)delivers at least 5 meals a week during the non-school summer months to children in accordance with paragraph (5); (B)in selecting service institutions to enter into a contract pursuant to this subsection, give priority to service institutions located in rural areas or hard-to-reach areas; and(C)provide matching support in the form of cash or in-kind contributions, including facilities, equipment, or services provided by the State in an amount that is at least equal to 100 percent of the amount of Federal funds received under the grant under this subsection. (5)Use of funds(A)Required use of fundsA State that receives a grant under this subsection shall use the grant funds to enter into one or more contracts with one or more service institutions to deliver meals during the summer months directly to children who—(i)are eligible—(I)to participate in the summer food service program under this section; or(II)for free or reduced price lunch under this Act or free or reduced price breakfast under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773); and(ii)live in a rural area or hard-to-reach area.(B)Permissible use of fundsA State that receives a grant under this subsection may use the grant funds to provide to children described in subparagraph (A) meals during extended school breaks or closures the duration of which is greater than 5 school days.(6)Oversight and evaluation(A)In generalThe Secretary shall provide for an independent evaluation of the services carried out under paragraph (5) that measures, to the maximum extent practicable, the impact of such grants on the reduction of hunger and access to meals for children residing in rural or hard-to-reach areas and low-income areas during summer months.(B)Program reviewNot later than 18 months after the date on which grants are first provided under this subsection, and annually thereafter, the Secretary shall—(i)review and evaluate the effectiveness of the services carried out under paragraph (5);(ii)suggest alternative services not offered by a grant recipient that would be appropriate for providing summer meals to children in rural or hard-to-reach areas;(iii)submit to the Committee on Agriculture of the House of Representatives, the Committee on Education and Labor of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate, a report containing the results of the review conducted under clause (i) and a description of the services provided through the programs funded under such a grant; and(iv)make the report described in clause (iii) available on the public website of the Department of Agriculture. (C)Personally identifiable informationIn making the report under subparagraph (B)(iii) publicly available, the Secretary shall ensure that such report does not contain any information that would identify any child or parent, family member, or guardian of a child who received services pursuant to this subsection.(7)SunsetThe authority to carry out this subsection shall terminate on the date that is 3 years after the date of the enactment this subsection.(8)Authorization of appropriationsIn addition to amounts made available under subsection (r), there is authorized to be appropriated to carry out this subsection $5,000,000 for fiscal year 2020 and each of the 2 fiscal years thereafter. (9)DefinitionsIn this subsection: (A)Rural areaThe term rural area means any area other than—(i)a city or town that has a population of greater than 50,000 inhabitants; and(ii)any urbanized area contiguous and adjacent to a city or town described in clause (i).(B)StateThe term State includes each Federally-recognized Indian Tribe. .